Title: To James Madison from Joseph Gales Jr., 19 June 1815
From: Gales, Joseph Jr.
To: Madison, James


                    
                        Sir,
                        Washington, June 19, 1815.
                    
                    I ask your indulgence to the liberty I take in offering to your attention the enclosed Extract of a letter from Judge Charlton. From other sources I am assured the sentiments therein expressed are common to most of the amici patriæ of Georgia. I ought to add that I would not thus trespass on your attention, were I not assured that it was expected that I should convey to your Excellency the enclosed sentiments, which I could not better do than by taking their very words. With profound respect, I am, sir, Your faithful servt
                    
                        
                            Jo: Gales, Jr
                        
                    
                